Judgment unanimously affirmed. Memorandum: Defendant’s sole argument on appeal is that the trial court erred in instructing the jury regarding the element of intent on the burglary count of the indictment. That issue was not preserved for our review (see, CPL 470.05 [2]; People v Lipton, 54 NY2d 340, 351), and we decline to exercise our discretion to review it in the interest of justice (see, CPL 470.15 [6] [a]; People v Davis, 165 AD2d 610; People v Boyd, 161 AD2d 1145, lv denied 76 NY2d 785). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Burglary, 2nd Degree.) Present—Callahan, A. P. J., Denman, Pine, Balio and Lawton, JJ.